Citation Nr: 0026329	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-03 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen the veteran's claim for 
service connection for post traumatic stress disorder.  The 
veteran filed a timely notice of disagreement, initiating 
this appeal.  

The veteran's claim was initially presented to the Board in 
October 1999, at which time it was determined the March 1992 
denial of service connection for post traumatic stress 
disorder had never become final; thus, the veteran need not 
present new and material evidence in order for his claim to 
be considered on the merits.  See 38 U.S.C.A. § 5108 (West 
1991).  The appeal was then remanded for additional 
development.  It has now been returned to the Board.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

As is noted in the introduction of this remand, the RO's 
March 1992 rating decision denying the veteran service 
connection for post traumatic stress disorder never became 
final; the veteran was thus not subject to the requirement to 
present new and material evidence in order to reopen his 
claim.  See 38 U.S.C.A. § 5108 (West 1991).  For this reason, 
the veteran's claim for service connection for post traumatic 
stress disorder was remanded by the Board in October 1999 for 
consideration on the merits by the RO, the agency of original 
jurisdiction. See Bernard v. Brown, 4 Vet. App. 384 (1993).

In response, the RO issued an April 2000 supplemental 
statement of the case again finding that the veteran had not 
submitted new and material evidence with which to reopen his 
claim for service connection for post traumatic stress 
disorder.  This action was taken despite the Board's October 
1999 remand, which specifically ordered that the claim be 
considered by the RO on the merits.  

In the Stegall case, the Court held that "a remand by . . . 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Id. at 271.  Because the RO failed to follow the 
Board's October 1999 remand instructions, this claim must 
again be remanded for proper development.  

In light of the above, this claim is remanded for the 
following development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  After completion of any development 
deemed necessary by the RO, the RO should 
again review on the merits the veteran's 
claim for service connection for post 
traumatic stress disorder.  If the action 
taken remain adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case.  They should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


